Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9126050, 10213601, and 10220207 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 18-23 directed to an invention non-elected without traverse.  Accordingly, claims 18-23 have been cancelled.

Authorization for this examiner’s amendment was given in an interview with John Raffle on 1/17/2022.

The application has been amended as follows: 

In the specification, paragraph 0001, line 2, after “February 25, 2019”, --now U.S. Patent No. 11,179,560-- has been inserted.  
In the specification, paragraph 0001, line 3, after “September 4, 2015”, --now U.S. Patent No. 10,213,601-- has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: similar to the parent case(s), the closest prior art to Fischell et al. (US 2007/0142886) and Feler et al. (US 2010/0286553) fail to disclose or fairly render unpatentable the combination of elements including an energy source configured to generate the claimed signal parameters, configured to be applied to the outer skin surface of a patient, and configured to modulate the vagus nerve to treat cardiac arrhythmia of a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792